Case 19-10562      Doc 223   Filed 08/08/19 Entered 08/08/19 17:31:52            Desc Main
                              Document     Page 1 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  In re:                                 )       Chapter 11
                                         )
  BCause Mining LLC,                     )
                                         )       Judge Janet S. Baer
  Debtor/Debtor-in-Possession.           )
                                         )       Case No. 19-10562
                                         )       Jointly Administered

                                NOTICE OF MOTION

 TO:       ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on the 13th day of August, 2019, at 9:30 a.m.,
 or soon thereafter as counsel can be heard, I shall appear before the Honorable
 Janet S. Baer, Bankruptcy Judge, in the room usually occupied by her as
 Courtroom 615 in the United States Bankruptcy Court in the Everett McKinley
 Dirksen Federal Building, 219 S. Dearborn Street, Chicago, Illinois, or before any
 other Judge who may be sitting in her place and stead and shall present the
 Motion for Authority to Reject IT Services Agreement and for Other Relief, a
 copy of which is attached hereto and herewith served upon you, and shall pray for
 the entry of an Order in compliance therewith.

           AT WHICH TIME and place you may appear if you so see fit.

                                                      /s/Scott R. Clar
                                                      Crane, Simon, Clar & Dan
                                                      135 S. LaSalle St., # 3705
                                                      Chicago, Illinois 60603
                                                      (312) 641-6777

                             CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he
 caused a copy of the foregoing Notice and attached Motion to be served via the
 Court’s Electronic Registration (ECF)/email (as indicated) on all parties listed on
 the attached Service List on the 8th day of August, 2019.

                                                              /s/Scott R. Clar




                                             i
 Case 19-10562    Doc 223    Filed 08/08/19 Entered 08/08/19 17:31:52         Desc Main
                              Document     Page 2 of 7



                                      SERVICE LIST

Via Court’s Electronic Registration:
   Patrick S. Layng                             J. Mark Fisher
   Office of the United States Trustee          Sarah K. Angelino
   219 S. Dearborn St., Rm. 873                 Schiff Hardin LLP
   Chicago, IL 60604                            233 S. Wacker Dr., #7100
   USTPRegion11.ES.ECF@usdoj.gov                Chicago, IL 60606
                                                mfisher@schiffhardin.com
   David A. Agay                                sangelino@schiffhardin.com
   Shara C. Cornell
   MCDONALD HOPKINS LLC                         Brian L. Shaw
   300 North LaSalle Street, # 1400             Christina Sanfelippo
   Chicago, IL 60654                            Fox Rothschild LLP
   dagay@mcdonaldhopkins.com                    321 N. Clark St., #1600
   scornell@mcdonaldhopkins.com                 Chicago, IL 60654
                                                bshaw@foxrothschild.com
   Maria G. Carr                                csanfelippo@foxrothschild.com
   McDonald Hopkins LLC
   600 Superior Avenue, #2100                   Jennifer McLain McLemore
   Cleveland, OH 44114                          Williams Mullen
   mcarr@mcdonaldhopkins.com                    200 S. 10th St., #1600
                                                Richmond, VA 23219
   Jamie L. Burns                               Jmclemore@williamsmullen.com
   Levenfeld Pearlstein, LLC
   2 N. LaSalle Street, Suite 1300              Jason M. Torf
   Chicago, Illinois 60602                      IceMiller
   jburns@lplegal.com                           200 W. Madison Street Suite 3500
                                                Chicago, IL 60606-3417
   Marc I. Fenton                               Jason.torf@icemiller.com
   Levenfeld Pearlstein, LLC
   2 N. LaSalle Street, Suite 1300              VIA EMAIL
   Chicago, Illinois 60602                      George Bogris
   mfenton@lplegal.com                          Mintzer Sarowitz Zeris Ledva &
                                                Meyer
   Devon J. Eggert                              810 Gleneagles Court, #304
   Shelly A. DeRousse                           Towson, MD 21286
   Elizabeth L. Janczak                         gbogris@defensecounsel.com
   Freeborn & Peters LLP
   311 South Wacker Drive, # 3000               Paul Bozych
   Chicago, IL 60606                            Nielsen, Zehe & Antas, P.C.
   deggert@freeborn.com                         Wesco Distribution, Inc.
   sderousse@freeborn.com                       55 W. Monroe St., Ste. 1800
   ejanczak@freeborn.com                        Chicago, IL 60603
                                                pbozych@nzalaw.com

                                           ii
Case 19-10562   Doc 223    Filed 08/08/19 Entered 08/08/19 17:31:52   Desc Main
                            Document     Page 3 of 7



 Seth A. Robbins
 Robbins Law Group
 1100 N. Glebe Rd., Ste. 1010
 Arlington, VA 22201
 srobbins@robbins-lawgroup.com

 Russell R. Johnson III
 John M. Craig
 Law Firm of Russell R. Johnson III, PLC
 2258 Wheatlands Drive
 Manakin Sabot, VA 23103
 russell@russelljohnsonlawfirm.com

 Nasdaq
 c/o Joel Kazis
 Joel.kazis@nasdaq.com




                                       ii
 Case 19-10562        Doc 223    Filed 08/08/19 Entered 08/08/19 17:31:52      Desc Main
                                  Document     Page 4 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                    )   Chapter 11
                                           )
 BCause Mining LLC,                        )
                                           )   Judge Janet S. Baer
 Debtor/Debtor-in-Possession.              )
                                           )   Case No. 19-10562
                                           )   Jointly Administered

                   MOTION FOR AUTHORITY TO REJECT IT SERVICES
                        AGREEMENT AND FOR OTHER RELIEF

          BCause LLC, a Virginia limited liability company, debtor/debtor-in-possession

herein (“Debtor”), by and through its attorneys, makes its Motion for Authority to Reject

IT Services Agreement and for Other Relief (“Motion”), pursuant to Section 365 of the

Bankruptcy Code, and in support thereof, respectfully states as follows:

                                      INTRODUCTION

          1.    On April 12, 2019, the Debtor filed its voluntary petition for relief under

Chapter 11 of the Bankruptcy Code (“Petition Date”).

          2.    The Debtor has been operating its business and managing its financial

affairs as debtor-in-possession since the Petition Date. No trustee, examiner or

committee of unsecured creditors has been appointed in the Debtor’s Chapter 11 case.

          3.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

157 and 1334.

          4.    This matter constitutes a “core” proceeding within the meaning of 28 U.S.C.

Section 157(b)(2)(A), (M) and (O).

          5.    The statutory predicate for the relief requested in this Motion is Section

365(g) of the Bankruptcy Code.

                                               1
 Case 19-10562      Doc 223     Filed 08/08/19 Entered 08/08/19 17:31:52         Desc Main
                                 Document     Page 5 of 7


       6.     By this Motion, the Debtor requests that this Court authorize it to reject a

certain IT Services Agreement with Nasdaq Technology AB and the Debtor for certain IT

services (the “Nasdaq Agreement”). A copy of the Nasdaq Agreement is attached hereto

as Exhibit A. In addition, the Debtor seeks authority, to the extent necessary, to assign

any obligation under the Nasdaq Agreement to BCause Secure, under the terms of an

amendment to the IT Services Agreement dated March 23, 2018, between the Debtor

and Nasdaq (the “Amended Nasdaq Agreement”). A copy of the Amended Nasdaq

Agreement is attached hereto as Exhibit B.

                              Relevant Factual Background

       7.     The Debtor, BCause Mining LLC, is a limited liability company formed in

the Commonwealth of Virginia in 2013. The Debtor, BCause LLC, is a holding company

that wholly owns and is the only member of BCause Mining LLC (“Mining”) (formed in

2017); BCause Spot LLC (2017); BCause Derivatives LLC (2017); BCause Clear LLC

(2017); BCause Secure LLC (2018); and BCause Trust, Inc. (2018), each also formed in

the Commonwealth of Virginia. Each entity is in good standing in Virginia. The Debtor

has operations in Virginia Beach, VA and in Chicago, IL and employs 27 full-time and 4

part-time employees.

       8.     The Debtor is building a full-stack cryptocurrrency ecosystem which is

intended to be a venue that will serve as a one-stop shop for all parts of the digital

currency value chain. The various subsidiary entities are intended to serve professional

traders, institutional investors, retail traders, and bitcoin miners. No entity other than

Mining and the Debtor are currently operating.




                                              2
 Case 19-10562       Doc 223    Filed 08/08/19 Entered 08/08/19 17:31:52       Desc Main
                                 Document     Page 6 of 7


       9.     The Debtor provides a state of the art mining facility in Virginia Beach,

Virginia, and maintains offices located at 130 S. Jefferson Street, Suite 101, Chicago,

Illinois, 60661, and 192 Ballard Court, Virginia Beach, Virginia.

       10.    Both the Debtor and Mining’s Chapter 11 filings were triggered by a

judgment entered in favor of WESCO in the approximate amount of $1,300,000 and a

garnishment of the Debtor’s bank account, from which all of the Debtor’s and Mining’s

bills are paid, including bills for utilities such as Dominion Energy, which had threatened

a shut-off of Mining’s utilities for non-payment, as of April 12, 2019.

                           The Amended Nasdaq Agreement

       11.    Under the Amended NASDAQ Agreement, the Debtor, Nasdaq and

BCause Secure agree as follows:

      a.     NASDAQ agrees to assign the current amount owed by Holdings of
$804,070.14 to BCause Secure;

      b.     NASDAQ agrees to relicense all of the software currently licensed by
Holdings to BCause Secure;

      c.     NASDAQ agrees to accept quarterly payments for the “payment due upon
acceptance” from BCause Secure; and

       d.     NASDAQ agrees to accept quarterly payments for required support.

                                     Relief Requested

       12.    Rejection of the Nasdaq Agreement and, to the extent necessary,

authority to assign debts under the Nasdaq Agreement to BCause Secure under the

Amended Nasdaq Agreement will significantly reduce the Debtor’s liabilities, both pre

and post-petition.

       13.    The Debtor requests the entry of an order authorizing it to reject the

Nasdaq Agreement, and, to the extent necessary, authorizing there Debtor to assign

                                              3
 Case 19-10562      Doc 223    Filed 08/08/19 Entered 08/08/19 17:31:52         Desc Main
                                Document     Page 7 of 7


any and all obligations under the Nasdaq Agreement, pursuant to the Amended Nasdaq

Agreement, to BCause Secure.

       14.    Rejection of the Nasdaq Agreement is in the best interest of the Debtor’s

estate and its creditors for the reason that liabilities and expenses will be eliminated.

       WHEREFORE, BCause LLC, a Virginia limited liability company, debtor/debtor-in-

possession, prays for the entry of an order rejecting the IT Services Agreement between

BCause LLC and Nasdaq dated March 23, 2018, authorizing BCause LLC to assign any

and all debts under the Nasdaq Agreement to BCause Secure, LLC, pursuant to the

Amended Nasdaq Agreement, and granting such other relief as this Court deems just and

equitable.

                                                  BCause LLC, a Virginia limited
                                                  liability company,

                                                  By:/s/Scott R. Clar
                                                      One of its Attorneys


DEBTORS’ COUNSEL:
Scott R. Clar
(Atty. No. 06183741)
Crane, Simon, Clar & Dan
135 S. LaSalle Street, Suite 3705
Chicago, Illinois 60603
312-641-6777
W:\mjo2\BCause Mining LLC\Reject IT Agreement.mot and NOM




                                              4
